Citation Nr: 0931341	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to 
November 18, 2008.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from November 
18, 2008.

3.  Entitlement to a compensable rating for sciatica of the 
right lower extremity prior to November 18, 2008.

4.  Entitlement to a rating in excess of 10 percent for 
sciatica of the right lower extremity from November 18, 2008.

5.  Entitlement to a compensable rating for sciatica of the 
left lower extremity prior to November 18, 2008.

6.  Entitlement to a rating in excess of 10 percent for 
sciatica of the left lower extremity from November 18, 2008.

7.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's husband


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 
1978, and from August 1980 to August 1992.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The Board notes that in a February 2009 rating decision, the 
RO granted the Veteran an increased evaluation of 40 percent 
for degenerative disc disease of the lumbar spine, effective 
November 18, 2008; an increased evaluation of 10 percent for 
sciatica of the left lower extremity, effective November 18, 
2008; and an increased evaluation of 10 percent for sciatica 
of the right lower extremity, effective November 18, 2008.  
The issues concerning the evaluations of the low back, left 
lower extremity and right lower extremity disabilities remain 
before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). 

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in April 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the current evaluation assigned for 
her lumbar spine disability, lower right and left extremity 
disabilities, and bilateral plantar fasciitis do not 
accurately reflect the severity of her conditions.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  

In this regard, the Board notes that in documents dated July 
2009 and received in July and August 2009, the Veteran 
submitted additional medical evidence pertinent to the claims 
on appeal, along with a statement describing the documents 
she was submitting.  Although the Veteran submitted a 
statement dated June 19, 2009, but received in July 2009, 
requesting additional time to submit materials in support of 
her appeal; she has not waived consideration of this newly 
submitted evidence by the agency of original jurisdiction 
(AOJ).  See documents received in July 2009 and August 2009.  
The Board also notes that the Veteran's July 2009 statement 
indicated that she was submitting a 2009 MRI of the lumbar 
spine and a procedure report of Dr. E.C., Physical Medicine, 
with comments on the accuracy of the MRI report.  See id.  A 
search of the claims folders reveals that a March 2009 MRI 
report is already of record.  However, there is no attendant 
procedure report authored by Dr. E.C. associated with the 
Veteran's file.  Therefore, the Board is unsure if the 2009 
MRI report noted in the Veteran's July 2009 statement is the 
same March 2009 report already of record or if the Veteran is 
referring to a more current report, and furthermore, if the 
March 2009 report of record is the 2009 MRI report the 
Veteran is referring to, the referenced procedure report from 
Dr. E.C. still needs to be associated with the claims file, 
if available.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Have the Veteran clarify whether or 
not the 2009 MRI report she references in 
her July 2009 statement is the same March 
2009 MRI report already of record.

2.  If the Veteran indicates that she is 
referring to a more current 2009 MRI 
report than the March 2009 report already 
of record, undertake appropriate 
development to obtain a copy of the more 
current MRI report.  Also undertake 
appropriate development to obtain a copy 
of the procedure report of Dr. E.C., 
referenced by the Veteran in her July 2009 
statement, and any other pertinent 
evidence identified but not provided by 
the Veteran.  If these records are not 
obtained, document the efforts to obtain 
the records; inform the Veteran that the 
records could not be obtained, explain the 
efforts taken to obtain them, and describe 
any further action to be taken, as 
appropriate; and request the Veteran and 
her representative to provide a copy of 
the evidence.

3.  Readjudicate the Veteran's claim based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and her representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




